Any person interested in the event of any action, civil or criminal, as a party to the action or otherwise, is made by statute a competent witness. General Statutes, §§ 677, 1509. The statute abrogates an arbitrary common-law rule for the exclusion of relevant testimony. It is a part of the legislative process by which, since the year 1830, the law of evidence has been radically changed and brought into accord with a public policy, now firmly established, which deems the due administration of justice to be best served and the rights of parties to actions, civil *Page 479 
and criminal, to be best enforced and secured, through the admission, as far as practicable, in all trials, of any relevant testimony, although of a nature implying infirmities formerly regarded as justifying an arbitrary rule of exclusion, leaving to the trier the duty of weighing that testimony in view of all infirmities that may affect its credibility. General Statutes, §§ 508, 677, 678, 710, 1509, 1512.
Section 1509 provides that a person on trial for crime, although a competent witness, may testify or refuse to testify upon such trial, at his option. This provision is essentially declaratory of the common law. The maximnemo tenetur seipsum accusare, expresses a personal right recognized by the common law long before it received any protection of constitutional guaranty. The right is a personal one, involving exemption from compulsory disclosure of one's crime when called upon to testify upon his own trial or in any legal proceeding. State v. Willis, 71 Conn. 293,308, 41 A. 820.
Whether or not the conduct of a person, during his trial for crime, in testifying or neglecting to testify, is, under certain circumstances, a relevant fact which the jury may consider, as they may consider certain other facts which may transpire before them in the course of a trial, and so be the proper subject of comment by counsel, is a question we need not now consider. The limits of proper comment may be prescribed by rule, and the statute enacts that "the neglect or refusal of an accused party to testify shall not be commented upon to the court or jury." § 1509. It is certainly the duty of counsel to obey, and of the court to enforce, this statutory rule of practice. The statute is silent as to the effect of a disobedience of the rule, and that effect must be found in the law regulating the enforcement of similar rules. Disobedience is a fact which may or may not injuriously affect the accused, and does not entitle the accused to a new trial as of right, when it is clearly harmless. In the case at bar the comment of counsel was instantly checked by the court, the counsel was rebuked, and the jury instructed that they could not consider *Page 480 
the fact that the accused neglected to testify, nor the comment of counsel; and these instructions were substantially repeated when the jury received their final instructions from the court. Under these circumstances we think the court performed its full duty, and did not abuse its legal discretion in denying the motion for a new trial on this ground. This view finds support in the following cases. State v. Chisnell, 36 W. Va. 659, 15 S.E. 412;Calkins v. State, 18 Ohio St. 366, 372; State v. Hull,18 R. I. 207, 26 A. 191; Ruloff v. People, 45 N.Y. 213, 223;Wilson v. United States, 149 U.S. 60, 67,13 Sup. Ct. Rep. 765; Dunn v. State, 118 Wis. 82, 87, 94 N.W. 646.
The defendant urges that immediately upon any disobedience of the rule the right of the accused to a new trial becomes absolute, and that the court is bound to dismiss the jury. But the accused may waive any matter of form or substance, except only what may relate to the jurisdiction of the court. State v. Brockhaus, 72 Conn. 109, 117,43 A. 850; Commonwealth v. Dailey, 12 Cush. (Mass.) 80, 83. Any right this defendant may have had to a trial by a jury before whom no comment of any kind is made, is one which he may waive, and which in this case he did waive, by neglecting to move for a discharge of the jury at the time and by proceeding without further objection or motion to an adverse ending of the trial.
The motion for a new trial for a verdict against evidence was properly denied. The special claim of the defendant is that all the facts which can be regarded as proved by the testimony present a case of circumstantial evidence and do not exclude every reasonable hypothesis of innocence. The rule which must govern a trial judge in setting aside a verdict as against the evidence, stated in Johnson v.Norton, 64 Conn. 134, 29 A. 242, is too firmly settled by many decisions to be now questioned. A verdict will be set aside "only when manifest injustice has been done by the verdict, and the wrong is so plain and palpable as clearly to denote that some mistake was made by the jury in the application of legal principles, or as to justify the *Page 481 
suspicion that they, or some of them, were influenced by corruption, prejudice, or partiality." The question raised by the defendant's special claim is this: Is the verdict so manifestly unjust as clearly to denote that the jury made some mistake in applying the legal principle, that the entire evidence before them must exclude any reasonable hypothesis consistent with the innocence of the accused? This question was tried before the trial judge, and answered in the negative when he denied the motion. Upon appeal to this court the decision of the trial court is entitled to weight in reaching our conclusion. Burr v. Harty,75 Conn. 127, 130, 52 A. 724; Brooks' Appeal, 68 Conn. 294,297, 36 A. 47; Loomis v. Perkins, 70 Conn. 444, 447,39 A. 797; Fell v. Hancock Mutual Life Ins. Co., 76 Conn. 494,496, 57 A. 175. The law regulating new trials is the same in civil and criminal proceedings. State v. Lee,69 Conn. 186, 189-192, 37 A. 75; State v. Brockhaus,72 Conn. 109, 116, 43 A. 850; State v. Laudano, 74 Conn. 638,641, 51 A. 860. The trial judge held that upon all the facts which the jury might honestly have found, their verdict of guilty was not so manifestly unjust as clearly to denote that they had made the mistake in the application of legal principles claimed by the defendant. Upon an inspection of the evidence reported, we are unable to say the trial judge erred in this ruling.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.